Exhibit 10.1
Execution Version


SIXTH AMENDMENT


This Sixth Amendment (“Amendment”) dated as of October 12, 2017 (the “Sixth
Amendment Effective Date”) is by and among Hi-Crush Partners LP, a Delaware
limited partnership (the “Borrower”), the Lenders party hereto, and ZB, N.A. DBA
Amegy Bank, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
WHEREAS, the Borrower, the lenders from time to time party thereto (the
“Lenders”), and ZB, N.A. DBA Amegy Bank, as Administrative Agent, as issuing
lender, and as swing line lender, are parties to the Amended and Restated Credit
Agreement dated as of April 28, 2014, as amended by Consent, Waiver and First
Amendment dated as of October 21, 2014, the Second Amendment dated as of
November 5, 2015, the Third Amendment dated as of April 28, 2016, the Fourth
Amendment dated as of August 31, 2016, and the Fifth Amendment dated as of March
3, 2017 (as amended, the “Credit Agreement”); and
WHEREAS, the parties hereto have agreed to make certain amendments to the Credit
Agreement as provided for herein, subject to the conditions herein.
NOW THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
AGREEMENT
Section 1.Defined Terms. Unless otherwise defined in this Amendment, each
capitalized term used in this Amendment has the meaning given such term in the
Credit Agreement, as amended by this Amendment.
Section 2.    Amendments to the Credit Agreement.
(a)    Section 5.2 of the Credit Agreement is hereby amended by relettering
clauses (u) (Permian Acquisition) and (u) (Whitehall Drop Down) as clauses (s)
and (t), respectively.
(b)    Section 6.9 of the Credit Agreement is hereby amended by replacing clause
(c) in its entirety as follows:





--------------------------------------------------------------------------------





(c)    the Borrower may make (x) cash distributions to the holders of its Equity
Interests and (y) repurchases of Equity Interests of the Borrower or payments in
respect thereof, in each case, from “Operating Surplus” (as such term is defined
in the Partnership Agreement) calculated on a cumulative basis from August 21,
2012 through the date of such distribution and after deducting therefrom all
Covenant Cure Payments so long as (i) no Event of Default shall have occurred
and be continuing, (ii) the Borrower and its Subsidiaries are in pro forma
compliance with the financial covenants in Section 6.16 and 6.17 after giving
effect to such payment and as of the most recent fiscal quarter end for which
financial statements have been delivered to the Administrative Agent, and (iii)
the aggregate amount for all Restricted Payments made pursuant to clause (y)
above shall not to exceed $20,000,000; and
Section 3.    Conditions to Effectiveness. This Amendment shall become effective
on the Sixth Amendment Effective Date upon the satisfaction of the following
conditions precedent:
(a)    Documentation. The Administrative Agent shall have received, each in form
and substance satisfactory to the Administrative Agent, this Amendment duly
executed by the Borrower, the Administrative Agent and the Majority Lenders, and
the Acknowledgement and Reaffirmation attached hereto duly executed by each of
the Guarantors.
(b)    Payment of Fees. On or prior to the Sixth Amendment Effective Date, the
Borrower shall have paid all reasonable and documented out-of-pocket costs and
expenses which have been invoiced and are payable pursuant to Section 9.1 of the
Credit Agreement.
Section 4.    Representations and Warranties. The Borrower hereby represents and
warrants that after giving effect hereto:
(a)    the representations and warranties of the Credit Parties contained in the
Credit Documents are true and correct in all material respects on and as of the
date hereof, other than those representations and warranties that expressly
relate solely to a specific earlier date, which shall remain true and correct in
all material respects as of such earlier date; and
(b)    no Default or Event of Default has occurred and is continuing.
Section 5.    Effect of Amendment.
(a)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender, the Issuing Lender, the Swing Line Lender or the
Administrative Agent under any of the Credit Documents, nor, except as expressly
provided herein, constitute a waiver or amendment of any provision of any of the
Credit Documents.


-2-



--------------------------------------------------------------------------------





(b)    Upon and after the execution of this Amendment by each of the parties
hereto, each reference in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, and each
reference in the other Credit Documents to “the Credit Agreement”, “thereunder”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified hereby.
(c)    This Amendment is a Credit Document executed pursuant to the Credit
Agreement and shall (unless otherwise expressly indicated herein) be construed,
administered and applied in accordance with the terms and provisions thereof.
(d)    Except as specifically modified above, the Credit Agreement and the other
Credit Documents are and shall continue to be in full force and effect and are
hereby in all respects ratified and confirmed.
Section 6.    RELEASE: For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrower hereby, for itself
and its successors and assigns, fully and without reserve, releases, acquits,
and forever discharges each Secured Party, its respective successors and
assigns, officers, directors, employees, representatives, trustees, attorneys,
agents and affiliates (collectively the "Released Parties" and individually a
"Released Party") from any and all actions, claims, demands, causes of action,
judgments, executions, suits, debts, liabilities, costs, damages, expenses or
other obligations of any kind and nature whatsoever, direct and/or indirect, at
law or in equity, whether now existing or hereafter asserted, whether absolute
or contingent, whether due or to become due, whether disputed or undisputed,
whether known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the "Released Claims"), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the Sixth Amendment Effective Date and are in any way directly or indirectly
arising out of or in any way connected to any of this Amendment, the Credit
Agreement, any other Credit Document, or any of the transactions contemplated
hereby or thereby (collectively, the "Released Matters"). The Borrower, by
execution hereof, hereby acknowledges and agrees that the agreements in this
Section 6 are intended to cover and be in full satisfaction for all or any
alleged injuries or damages arising in connection with the Released Matters
herein compromised and settled. The Borrower hereby further agrees that it will
not sue any Released Party on the basis of any Released Claim released, remised
and discharged by the Credit Parties pursuant to this Section 6. In entering
into this Amendment, the Borrower has consulted with, and has been represented
by, legal counsel and expressly disclaim any reliance on any representations,
acts or omissions by any of the Released Parties and hereby agrees and
acknowledges that the validity and effectiveness of the releases set forth
herein do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this Section 6 shall survive the termination of this Amendment, the Credit
Agreement and the other Credit Documents and payment in full of the Obligations.


-3-



--------------------------------------------------------------------------------





Section 7.    Governing Law. THIS AMENDMENT SHALL BE DEEMED A CONTRACT UNDER,
AND SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF TEXAS WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Section 8.    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Transmission by facsimile
or other electronic means of an executed counterpart of this Amendment shall be
deemed to constitute due and sufficient delivery of such counterpart.
THIS AMENDMENT AND THE OTHER CREDIT DOCUMENTS, AS DEFINED IN THE CREDIT
AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL
PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE
TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS AMENDMENT AND
THE OTHER CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of Page Intentionally Left Blank]




-4-



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.
BORROWER:
HI-CRUSH PARTNERS LP


By: Hi-Crush GP LLC, its general partner




By: /s/ Laura Fulton
Name: Laura C. Fulton
Title: Chief Financial Officer




Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT/LENDERS:
ZB, N.A. DBA AMEGY BANK, in its capacity as Administrative Agent, Issuing
Lender, Swing Line Lender, and a Lender
By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A.,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer




Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





IBERIABANK,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer








Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





UBS AG, STAMFORD BRANCH,
as a Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer






Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------





ORIGIN BANK (f/k/a Community Trust Bank), as a
Lender




By: /s/ Authorized Person
Name: Authorized Person
Title: Authorized Officer








Signature Page to Sixth Amendment to Amended and Restated Credit Agreement
Hi-Crush Partners LP

--------------------------------------------------------------------------------






ACKNOWLEDGMENT AND REAFFIRMATION




Each of the undersigned (each a “Guarantor” and collectively the “Guarantors”)
hereby (a) acknowledges receipt of a copy of the foregoing Sixth Amendment dated
as of October 12, 2017 (the “Amendment”) among Hi-Crush Partners, a Delaware
limited partnership (the “Borrower”), the lenders party thereto, and ZB, N.A.
DBA Amegy Bank, as administrative agent (in such capacity, the “Administrative
Agent”) and (b) ratifies, confirms, and acknowledges that its obligations under
the Amended and Restated Guaranty Agreement dated as of April 28, 2014 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”; capitalized terms used herein and not specifically defined herein
have the meaning provided in the Guaranty) are in full force and effect and that
each Guarantor continues to unconditionally and irrevocably, jointly and
severally, guarantee the full and punctual payment, when due, whether at stated
maturity or earlier by acceleration or otherwise, of all of the Guaranteed
Obligations, as such Guaranteed Obligations may have been amended by the
Amendment. Each Guarantor hereby acknowledges that its execution and delivery of
this Acknowledgment and Reaffirmation do not indicate or establish an approval
or consent requirement by the Guarantors in connection with the execution and
delivery of amendments to the Credit Agreement or any of the other Credit
Documents (as defined in the Credit Agreement referred to in the Guaranty).


RELEASE: For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, each Guarantor hereby, for itself and its
successors and assigns, fully and without reserve, releases, acquits, and
forever discharges each Secured Party, its respective successors and assigns,
officers, directors, employees, representatives, trustees, attorneys, agents and
affiliates (collectively the "Released Parties" and individually a "Released
Party") from any and all actions, claims, demands, causes of action, judgments,
executions, suits, debts, liabilities, costs, damages, expenses or other
obligations of any kind and nature whatsoever, direct and/or indirect, at law or
in equity, whether now existing or hereafter asserted, whether absolute or
contingent, whether due or to become due, whether disputed or undisputed,
whether known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the "Released Claims"), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the Sixth Amendment Effective Date (as defined in the Sixth Amendment) and
are in any way directly or indirectly arising out of or in any way connected to
any of the Sixth Amendment, the Credit Agreement, any other Credit Document
(including this Acknowledgment and Reaffirmation), or any of the transactions
contemplated hereby or thereby (collectively, the "Released Matters"). Each
Guarantor, by execution hereof, hereby acknowledges and agrees that the
agreements in this paragraph are intended to cover and be in full satisfaction
for all or any alleged injuries or damages arising in connection with the
Released Matters herein compromised and settled. The Borrower hereby further
agrees that it will not sue any Released Party on the basis of any Released
Claim released, remised and discharged by the Credit Parties pursuant to this
paragraph. In entering into the agreements set forth in this Acknowledgment and
Reaffirmation, the Borrower has consulted with, and





--------------------------------------------------------------------------------





has been represented by, legal counsel and expressly disclaim any reliance on
any representations, acts or omissions by any of the Released Parties and hereby
agrees and acknowledges that the validity and effectiveness of the releases set
forth herein do not depend in any way on any such representations, acts and/or
omissions or the accuracy, completeness or validity hereof. The provisions of
this paragraph shall survive the termination of this Acknowledgment and
Reaffirmation, the Sixth Amendment, the Credit Agreement and the other Credit
Documents and payment in full of the Obligations.


This Acknowledgment and Reaffirmation shall be governed by, and construed and
enforced in accordance with, the laws of the State of Texas without regard to
conflicts of laws principles.


THIS ACKNOWLEDGMENT AND REAFFIRMATION AND THE OTHER CREDIT DOCUMENTS, AS DEFINED
IN THE CREDIT AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN. ADDITIONALLY, THIS
AMENDMENT AND THE OTHER CREDIT DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.


THERE ARE NO ORAL AGREEMENTS AMONG THE PARTIES.











--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Acknowledgment and
Reaffirmation to be duly executed and delivered by their respective duly
authorized officers as of the date first above written.


HI-CRUSH WYEVILLE LLC
HI-CRUSH CHAMBERS LLC
HI-CRUSH OPERATING LLC
HI-CRUSH RAILROAD LLC
D & I SILICA, LLC.
HI-CRUSH FINANCE CORP.
HI-CRUSH AUGUSTA ACQUISITION CO. LLC
HI-CRUSH AUGUSTA LLC
HI-CRUSH CANADA INC.
HI-CRUSH BLAIR LLC
HI-CRUSH INVESTMENTS INC.
HI-CRUSH LMS LLC
HI-CRUSH PODS LLC




Each By: /s/ Laura Fulton
Name: Laura C. Fulton
Title: Chief Financial Officer




Signature Page to Acknowledgment and Reaffirmation